Title: To George Washington from Timothy Pickering, 18 September 1798
From: Pickering, Timothy
To: Washington, George



 (confidential)Sir,
Trenton [N.J.] Sept. 18 1798.

I wrote you a hasty letter on the 13th—Upon further consideration, we have judged it most advisable that a letter should be written by Mr Wolcott alone; in order that the strong point of view in which the facts and arguments in the case may be placed, may be presented by Reason only, to which the mind yields more willingly than to formal advice, in the semblance of official authority. This is particularly the more eligible, seeing Mr Wolcott cannot be suspected of intermeddling in the primary arrangements; having been absent in Connecticut from a day or two after your own nomination, until the Senate had adjourned; and may therefore be well supposed to step forward with an unbiassed mind. Accordingly Mr Wolcott has written to the President, & the letter was dispatched by yesterday’s mail. To-day the Secretary of War transmits to the President the commissions for Generals Hamilton, Pinckney & Knox, to be arranged as he shall finally think proper. However, the arguments in support of the orignal arrangement (Hamilton, Pinckney, Knox) are irrefragable, and I trust will prove irresistable.
In a former letter I mentioned that Genl Knox appealed to a rule adopted for the regulation of rank in the army of our revolution. This rule, I suppose (for I can find no other to which he can

refer) is the resolve of Congress of the 24th of November 1778 in the printed journals⟨.⟩ But an examination of it will show that it does not support his pretensions; being made to apply to the army and state of things then existing. Besides, it cannot now have any binding force; all those old resolves of Congress being at this time but the records of the temporary laws or regulations for conducting the revolutionary war: except only as to transactions begun at that period and remaining unfinished. If, however, we admit them as legally obligatory at this moment, then we appeal to another Resolve—that of the 4th of January 1776, in these words—“In all elections of officers by Congress, where more than one are elected on the same day, to commands of the same rank, they shall take rank of each other according to their election, and the entry of their names in the minutes, and their commissions shall be numbered to shew their priority.” This is a resolution of general and universal application, to all elections of officers by Congress, under the former government, and in its principle precisely to the case in question: whereas the Resolve to which General Knox appeals is confined, expressly, to officers appointed under the authority of Congress, by virtue of their resolution of the 16th of September 1776, or of any subsequent resolution prior to the 5th of January 1777. This is a complete refutation of Genl Knox’s claim under former rules. If we lay them aside, and recur to simple principles, his claim will likewise be without support. We must then consider the comparative merits of the competitors—your opinion of them (who have had the best opportunities of knowing them, as well in military as civil life)—that opinion, after it was requested, announced to the President—the President’s nomination of the candidates to the Senate, and their approbation, in the order of nomination founded on your recommendation. To these considerations may be added, the public voice, concurring with yours, in designating Mr Hamilton for the second place in the armies of the United States. But between the President and yourself, the force of your opinion does not rest merely on the order in which you arranged the names of the three gentlemen: your private letter of July 9th (I think that was the date) to Colo. Hamilton, which you left open, and permitted the Secy of War to take a copy, but of which the original was submitted to the President’s perusal, explicitly declares, that “as to your friend General Knox, whom you love and esteem, you have ranked him below both the others, Hamilton & Pinckney.” This,

in Mr Wolcott’s letter, is presented to the President’s recollection, and the wound it must give your feelings, if your opinion formally requested & so explicitly and forcibly given, should be disregarded; and when too you had in the same private letter, and otherwise, said you had consented to take the field with the reservation of having officers about you, in the most important stations, in whom you could confide: and consequently that the persons whom you specially recommended for such confidential and important posts, should be arranged in the order you judged would insure to you their assistance, and prove most advantageous to the public service.
The letter contains many other strong and persuasive arguments and motives for adhering to your arrangement: and I shall be astonished beyond measure, if that arrangement does not finally prevail. I have the honour to be with great respect, sir, your most obt servt

Timothy Pickering

